Citation Nr: 1720262	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-21 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) prior to August 25, 2015 and in excess of 70 percent since August 25, 2015.

2.  Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from February 1963 to February 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with a 50 percent rating effective September 2, 2010.  The Veteran filed a Notice of Disagreement in November 2011.  A Statement of the Case (SOC) was issued in June 2013.  The Veteran filed his Substantive Appeal the same month.

In April 2015, the Board remanded the issue of the Veteran's initial evaluation for PTSD for a new VA examination as the Veteran claimed the symptoms had increased in severity.  The examination occurred in August 2015. 

The RO issued a subsequent rating decision in September 2015 that increased the Veteran's evaluation to 70 percent effective August 25, 2015, the date of the new examination.  A Supplemental Statement of the Case (SSOC) was issued concurrently.  The Veteran subsequently submitted additional evidence as well as a due process waiver.

In December 2016, the Veteran's representative submitted an appellate brief raising the issue of entitlement to TDIU.  As the issue has not been adjudicated by the RO, it must be remanded for development.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Since September 2, 2010, the Veteran's PTSD symptoms manifested as occupational and social impairment with deficiencies in most areas.
CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met from September 2, 2010 to August 25, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated since August 25, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA Notice

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board also finds that the April 2015 remand directives have been substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating

The Veteran contends that his PTSD merits an initial evaluation in excess of 50 percent prior to August 25, 2015, and in excess of 70 percent thereafter.  After a thorough review of the evidence, the Board finds that an initial 70 percent evaluation is warranted for his condition for the duration of the claim.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran's PTSD is rated under Diagnostic Code 9411,  38 C.F.R. § 4.130.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Rather, they service as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In March 2011, the Veteran's wife submitted a statement attesting to the anguish her husband experienced daily due to his PTSD.  She stated that he suffered nightmares routinely, and that she was frequently the target of his anger.

In April 2011, the Veteran initially sought treatment for PTSD.  He reported that during his service in Korea, he shot two Korean teenagers who had gotten onto his base.  One died at the scene, and the other in the hospital shortly thereafter.  He was haunted by those memories, and fellow soldiers took to calling him "babykiller".  In the initial consult, the Veteran reported that his anger issues kept him from promotions at work.  He had trouble sleeping, and said that his wife has been through hell with him.  He persistently re-experienced these events through intrusive memories and nightmares that cause fitful sleep.  The Veteran demonstrated an avoidance of related stimuli, including thoughts, feelings, conversations, places, people, and activities.  He could not stand loud noises or crowds, and would self-medicate with alcohol to stop thinking about it.  He said that he did not have many friends as he believed people were always trying to hurt him.  He experienced symptoms of hyperarousal such as disrupted sleep, irritability and anger, impaired concentration, hypervigilance, and an exaggerated startle response.  After retirement, the symptoms became worse.  The examiner stated that the symptoms caused clinically significant distress and impairment in various areas of psychosocial functioning.  He was noted as a binge alcohol abuser.  There was no indication of suicidal or homicidal ideation.

The Veteran entered anger management group therapy, and individual PTSD therapy, which were ongoing through August 2015 when records were last associated with the claims file.  He continued to report symptoms of anger, though he did start to treat his alcohol dependency.

In a May 2011 VA examination, the Veteran admitted to anger issues that caused him to assault both his ex-wife and current wife in the past.  The examiner noted that his functioning is impaired by his temper and limited social support system.  The examiner did not note problems with the Veteran's alcohol intake, despite his medical records citing alcohol abuse in conjunction with his PTSD.  The Veteran attested to panic attacks, but no suicidal or homicidal ideation.  He experienced recurrent and intrusive distressing recollections of his stressor, including images, thoughts, perceptions, dreams, and acting or feeling as if the traumatic event were recurring.  The examiner found intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  There was also persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness that manifested in avoidance of thoughts, feelings, conversations, memory impairment, diminished interest in significant activities, detachment from others, and restricted range of affect.  His symptoms affected his family life, created work problems, as well as caused sleep impairment, depression, and intrusive thoughts.  The examiner also noted that his anger management issues contributed to his early retirement as he was unable to effectively manage his mood and temper. 

In the Veteran's Substantive Appeal in June 2013, he stated that his anger issues have caused him to be physically abusive to his loved ones, and lead to the alienation of his daughter from his first marriage.  He stated that his lack of attention makes it impossible to concentrate or adapt to stressful situations, and it only seemed to get worse.

In an August 2015 VA examination, the examiner assessed the Veteran as having occupational and social impairment with reduced reliability and productivity.  The Veteran discussed his binge drinking habit, which he had started to make progress on, and stated that he had no interest in the usual activities.  The Veteran attested to similar symptoms as his prior VA examination and initial PTSD consult.  He experienced depression, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a work like setting, and impaired impulse control.  The examiner stated that solely based on the Veteran's PTSD, he would be able to engage in sedentary or physical employment with accommodation, however, he would do better in a situation with limited interpersonal interaction and engagement with concrete, repetitive type tasks.

In August 2015, the Veteran's wife wrote a statement regarding her husband's condition.  She attests to his frequent nightmares that cause him to cry out in his sleep and thrash.  He also completely shut down, removing himself from friends and family.  

Also in August 2015, the Veteran wrote a statement regarding his ongoing condition, describing similar symptoms as what he previously endorsed in the examination.

In September 2015, the Veteran's daughter wrote a statement regarding the abusive treatment she received as a child as a result of her father's constant anger.  She spoke of his anger and irrationality returning as he started therapy, and that the only time when he can smile or laugh is when he is drinking.

The RO assigned the effective date for the increase in the Veteran's evaluation as the date of the August 2015 examination.  However, the totality of the medical and lay evidence of record demonstrates symptoms consistent with this level of disability long before the examination.  The totality of the Veteran's symptoms since the effective date of his claim date closely approximately the criteria set forth in the 70 percent evaluation.  There is significant social and occupational impairment demonstrated, particularly as his ongoing anger issues effect both spheres of his life, causing a pattern of domestic violence as well as an early retirement as he was unable to properly manage social interactions.  The fact that the Veteran is unable to maintain effective social relationships and the inability to maintain the proper relationships and demeanor for the workplace supports entitlement to a 70 percent rating for PTSD. 

The Veteran is not entitled to a disability rating in excess of 70 percent.  While the symptoms are certainly severe, they do not rise to the level of total incapacitation as described in the 100 percent rating.  The medical and lay evidence does not indicate gross impairment in thought processes or communication or that the Veteran is a harm to himself.  The Veteran has not shown an inability to maintain such basic behaviors such as personal hygiene.  He also has not demonstrated delusions, or disorientation as to time or place.  Consequently, the Veteran's PTSD does not warrant a 100 percent disability rating.

The evidence stands in relative equipoise with respect to the Veteran's claim prior to August 25, 2015.  As such, the benefit-of-the-doubt rule applies, and entitlement to a 70 percent disability rating, but no higher, for PTSD is granted prior to August 25, 2015.  However, the weight of the probative evidence of record stands against a total evaluation for PTSD since August 25, 2015.  As such, the benefit-of-the-doubt rule is inapplicable.  The Board finds that a rating in excess of 70 percent for the Veteran's PTSD since August 25, 2015 is not warranted.


ORDER

1.  Entitlement to an initial evaluation of 70 percent for the Veteran's PTSD from September 2, 2010 to August 25, 2015 is granted.  

2.  Entitlement to an evaluation in excess of 70 percent for the Veteran's PTSD since August 25, 2015, is denied.


REMAND

As the Veteran's representative has raised the issue of TDIU in the December 2016 appellate brief, the issue is remanded for initial evidentiary development and adjudication.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of his, and the VA's, duties to notify and assist him in the development of his claim of entitlement to a TDIU.  The Veteran must complete the appropriate form in association with filing his claim.

2.  The RO should make all reasonable efforts to obtain all medical and/or treatment records related to the Veteran's service-connected disabilities since August 2015.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).  All obtained records should be associated with the claims file.

3.  The RO must ask the Veteran for the names and addresses for all employers for whom he has worked since service.   Then the AOJ must ask each employer/former employer for copies of the Veteran's employment records, including, but not limited to, employment applications, attendance records, reasons for any absences, medical records and the reports of any pre-employment examinations; job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay. 

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns. 

The RO must also request that the Veteran provide any employment records his possession which addresses the foregoing concerns. 

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder. 

Efforts to obtain records of the veteran's employment with any federal agency must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  If records of the Veteran's employment with a private employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (e).

4.  Once the foregoing development is complete, the RO should adjudicate the issue of entitlement to TDIU.  If the benefits sought on appeal are not granted, the Veteran must be furnished a SSOC and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.





	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


